Citation Nr: 0336218	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  02-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO), denying the veteran entitlement to service 
connection for PTSD.  


REMAND

The veteran contends that, while serving in South Korea, he 
was exposed to stressful events during the course of his duty 
assignments, which resulted in PTSD.  

A review of the veteran's claims file shows a primary 
diagnosis of PTSD on VA mental health clinic consultation 
afforded the veteran in August 2000.  On this evaluation, the 
veteran related serving in Korea near the demilitarized zone 
and being nervous all the time.  He spoke of culture shock, 
estrangement from his fellow soldiers, audio hallucinations 
and instances of infiltrators from North Korea being actively 
sought by South Korean soldiers in close proximity to his 
unit's location.  The veteran's examiner concluded as a 
primary diagnosis that the veteran suffered from PTSD.  In 
addition, a secondary diagnosis of schizo-affective disorder 
was made.  The examiner further stated that the veteran's 
"schizo-affective disorder made him vulnerable to stresses 
which might not have distressed a person without mental 
illness."  (At this juncture, the Board notes parenthetically 
that the veteran was denied entitlement to service connection 
for an active psychosis by an unappealed RO rating decision 
in July 1987.)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.38 C.F.R. § 3.304(f) (2002).

The Board also notes that the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC. 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence.  No further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 19 
Vet. App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines that either the 
veteran did not either the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain "credible supporting evidence from 
any source" that corroborates the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147.  Significantly, 
the veteran has not testified or otherwise identified any 
direct combat-related stressor nor has he otherwise asserted 
that he was engaged in combat.  

Although the veteran has been diagnosed as suffering from 
PTSD on a VA mental health consultation in August 2000, this 
diagnosis appears to be predicated largely upon a number of 
uncorroborated accounts of in-service stressful events.  The 
RO's attempt to corroborate the events claimed by the veteran 
as stressors with the United States Armed Services Center for 
Unit Records Research in February 2001 resulted in a response 
in November 2001 corroborating only the veteran's report of 
his unit on numerous times being placed on increased security 
alerts against possible North Korean infiltrators, several of 
which were killed by South Korean troops on patrol in the 
valley near the base of the veteran's unit of assignment.  

It is unclear to the Board whether the diagnosis of PTSD 
rendered in August 2000 is predicated solely on the veteran's 
corroborated account of North Korean infiltration near his 
unit and related alerts or rather, whether it is due to his 
report at that time of numerous other in-service stressful 
events.  As such, a contemporaneous and thorough VA 
psychiatric examination in light of the evidence in its 
entirety is required prior to further adjudication of the 
veteran's claim.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.359(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found the 30-day period involved in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, this case is being REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records not 
already associated with the claims folder 
pertaining to treatment or evaluation 
since service for his psychiatric 
disorder(s).  After securing any 
necessary release required, the RO should 
obtain all identified records.  The RO 
should then ensure that relevant records 
of contemporaneous VA treatment or 
clinical evaluations are associated with 
the claims file.  

3.  After associating with the claims 
file all available records received 
pursuant to the above requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist to assess the nature 
and etiology of all current psychiatric 
disabilities.  The entire claims folder, 
to include a copy of this REMAND, must be 
provided to and reviewed by the examiner.  
The examiner is advised that only the 
corroborated stressors noted above may be 
considered for the purposes of 
determining whether exposure to an in-
service stressor has resulted in current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of, or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between the diagnosis and events 
during the veteran's period of active 
duty.  All examination findings, along 
with the complete rationale of all 
opinions expressed (to include citation 
as necessary, to specific evidence of 
record) should be set forth in a 
typewritten report, and the report should 
be associated with the claims file.

4.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD on 
the basis of all pertinent evidence of 
record.  

If the benefit requested by the veteran continues to be 
denied, then he and his representative should be furnished a 
supplemental statement of the case and given an opportunity 
to submit written or other argument in response thereto 
before the case is returned to the Board for further 
consideration.  No action is required on the part of the 
veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


